Citation Nr: 0206076	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  98-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pterygium.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1944 
to September 1945.

In April 1998, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to service connection for 
arthritis and his request to reopen his claims of service 
connection for pterygium and hypertension.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 1999, the 
Court vacated the decision of the Board relating to the 
appellant's claims of service connection for pterygium and 
hypertension, and remanded these issues to the Board for 
readjudication.  The Court affirmed the Board's denial of the 
appellant's claim of service connection for arthritis.  
Pursuant to the Court's order, the Board remanded the case in 
June 2000 for additional development, which was completed 
successfully by the RO.


FINDINGS OF FACT

1. The RO denied service connection for pterygium and 
hypertension in a March 1969 decision and a timely appeal 
was not filed following written notification of this 
determination.

2. Evidence associated with the claims file since the March 
1969 decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for either pterygium or 
hypertension.


CONCLUSIONS OF LAW

1.  The unappealed March 1969 decision of the RO which denied 
entitlement to service connection for pterygium and 
hypertension is a final determination.  38 U.S.C.A. § 7105 
(West 2001); 38 C.F.R. §§ 3.104(a), 20.302 (2001).

2.  Evidence received since the March 1969 decision is not 
new and material; the claim, therefore, is not reopened.  38 
U.S.C.A. § 5108 (West 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  In this case, the Board is satisfied 
that VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

With regard to VA's duty to notify, the Board concludes that 
the discussions in the RO's initial March 1969 denial; the 
Statements of the Case; the Supplemental Statements of the 
Case; and other letters sent to the veteran have informed him 
adequately of the information and evidence needed to 
substantiate his claim and the applicable regulations.

With regard to VA's duty to assist, the Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
However, VA must reopen a previously and finally disallowed 
claim when "new and material evidence" is presented or 
secured.  38 U.S.C.A. § 5108, 7104(b), 7105(c); 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered in or to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Board notes that new VA regulations have been promulgating 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  These changes are 
prospective for claims filed on or after August 29, 2001, and 
are, accordingly, not applicable in the present case.  

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand. Second, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made, and third, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to decide 
fairly the merits of the claim."  See Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
New evidence will be presumed credible at this point solely 
for the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has noted that "the purpose behind the 
definition [of new and material evidence is] not to require 
the veteran to demonstrate that the new evidence would 
probably change the outcome of the claim; rather, it [is to] 
emphasize . . . the importance of a complete record for 
evaluation of a veteran's claim."  Hodge, 155 F.3d at 1363.

The Federal Circuit held that not every piece of new evidence 
submitted by a veteran is considered material.  Hodge, supra.  
In order to be considered new and material, the Federal 
Circuit stated that the evidence must "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.

Factual Background and Analysis.  The evidence of record at 
the time of the March 1969 decision may be briefly 
summarized.  Service medical records for the veteran are 
unavailable.  A processing affidavit dated in May 1946 
reflects that the veteran reported that he was treated for 
malaria in August and September 1945.

In an application for filed in November 1968, the veteran 
sought compensation for pterygium of the left eye and a left 
foot disorder.  He claimed that the pterygium began in 1944 
but that he received no treatment while in the military 
service. 

[redacted], in an affidavit executed in December 1968, 
indicated that the veteran suffered from sore eyes in August 
1944, reported for medical treatment for trouble with his 
left eye, was referred to first aid, was given rest for a 
week, and was still suffering from a left eye condition in 
August 1945.

In an affidavit dated in December 1968, V. Ramos, M.D., 
reported that he treated the veteran for pterygium of the 
left eye in 1946 and recommended surgical treatment.

An affidavit from [redacted], executed in December 1968, 
reflects that the veteran reported for medical treatment in 
August 1944 due to a left eye defect.  

An affidavit of P. Cruz, R.N., submitted in February 1969 
reflects that the veteran was treated for the presence of 
foreign particles in the left eye in August 1944.

A record from the Veterans Memorial Hospital in the 
Philippines shows that the veteran was hospitalized for 
hypertension and pterygium in July 1968.

The RO denied entitlement to service connection for 
hypertension and pterygium in a March 1969 decision on the 
basis that neither disorder was noted in service, and that 
hypertension was not diagnosed to a compensable degree within 
the presumptive period following service.  Notification of 
this decision dated in March 1969 was sent to the veteran at 
the addressed he had provided.  The veteran was notified that 
if he believed that the decision was not correct, he could 
initiate an appeal to the Board of Veterans Appeals by filing 
a notice of disagreement at any time within one year from the 
date of this letter.  The decision became final when the 
veteran failed to file an appeal within one year from the 
date of the March 1969 letter.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302.

The next communication from the veteran was received in 
December 1970, about 9 months after the deadline for filing a 
timely notice of disagreement to the March 1969 decision.  In 
this communication, the veteran requested the status of his 
claim for compensation for a left eye injury.  He stated that 
he had not received a decision as to his claim.  The address 
listed by the veteran was the same as that used by VA in 
March 1969.  The RO replied to the veteran that there had 
been no change in the status of his claim since the decision 
of March 1969 and provided him with a copy of this decision.

In a letter received from the veteran later in December 1970, 
the veteran requested review of his claim by the Board of 
Veterans Appeals.  He stated that he had been treated in the 
Philippine General Hospital, Manila, and in the provincial 
hospital of Laguna.  In January 1971, the RO notified that 
the veteran that the information he had provided warranted no 
change in the previous determination since it was not new and 
material when considered with the information already of 
record.

In a letter dated in January 1973 the veteran again sought to 
reopen his claim and in February 1973 the RO informed him 
that favorable reconsideration of his claim was not warranted 
because no new facts or findings had been presented which 
might serve as a basis for reopening his claim.  In April 
1973 the veteran stated that he did not agree with the 
decision and requested review of his claim by the Board of 
Veterans Appeals.  The RO responded in April 1973 that its 
letter of February 1973 was not appealable.  In June 1973 a 
copy of the affidavit from [redacted], executed in December 
1968, was received from the veteran.  In July 1973, the RO 
notified the veteran that the statement made by [redacted]
had previously been considered and was not sufficient to 
reopen his claim.

In October 1996 the veteran filed a claim for compensation 
for "various disabling ailments."  He provided a medical 
certificate which was apparently prepared that month by Dr. 
Guillermo Mission-Chin who indicated that he had seen the 
veteran for hypertension and pterygium.

Also of record are reports from the Veteran's Memorial 
Medical Center dated from January 1977 to January 1994.  The 
reports reflect treatment for pterygium and hypertension but 
contain no information regarding the date of onset or 
etiology of either condition.

By a letter dated in June 2000, the RO provided the veteran 
with a copy of his letter of January 1971 in which he 
indicated that he had received treatment at the Philippine 
General Hospital and the provincial hospital in Laguna.  The 
RO advised the veteran to obtain the clinical records of his 
treatment from the above medical providers.

The veteran was present at the RO in November 2000 for a 
personal hearing.  The transcript of the November 2000 
hearing reflects that the RO Decision Review Officer who 
conducted the hearing asked the veteran if he was able to 
obtain records from the Philippine General Hospital and the 
provincial hospital in Laguna.  The veteran testified that he 
was never treated at the Philippine General Hospital after 
his discharge from the military service and that he had 
attempted to obtain records from the hospital in Laguna but 
was told that the records were discarded by the hospital when 
it was remodeled in 1960.  The veteran stated that the 
medical records pertaining to his treatment at the Veterans 
Memorial Hospital, now the Veterans Memorial Medical Center, 
were all of record and that he had no further evidence to 
submit.  The veteran did not provide any testimony with 
respect to the circumstances surrounding the onset of the 
disorders at issue.

The evidence added to the record after the March 1969 
decision is insufficient to establish a basis for reopening 
the veteran's claim for service connection for pterygium and 
hypertension.  As previously noted, the reason for the RO's 
March 1969 denial was that there was no evidence of either 
disorder in service, and hypertension was not manifested to a 
compensable degree within the presumptive period following 
service.  Therefore, the type of evidence necessary to reopen 
the veteran's claim would be evidence showing or at least 
tending to show that the veteran manifested pterygium or 
hypertension during service, or that the veteran manifested 
hypertension to a compensable degree in the one-year 
presumptive period following service.  The Court has held 
that evidence considered to be new and material sufficient to 
reopen a claim should be evidence that tends to prove the 
merits of the claim that was the specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  However, as noted above, the Federal 
Circuit in Hodge stated that evidence which contributed to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
would not eventually alter the decision, would constitute new 
and material evidence.  Hodge, 155 F.3d at 1363.

The evidence submitted since the last final denial contains 
no information concerning the circumstances surrounding the 
origin of the veteran's hypertension and pterygium.  The 
evidence added to the record contains no information 
concerning the date of onset or etiology of either the 
hypertension or pterygium.  Likewise, the additional evidence 
does not tend to relate the hypertension or pterygium to any 
incident of the veteran's military service.  Therefore, the 
additional evidence is insufficient to establish a basis for 
reopening the veteran's claims for service connection for 
pterygium and hypertension.  In the language of the 
applicable regulation, the evidence presented and secured 
since the last final denial of service connection for 
pterygium and hypertension does not bear directly and 
substantially upon the specific matter under consideration 
(whether the veteran's disorders were incurred in or 
aggravated by service), all argument submitted is cumulative 
and redundant with earlier argument, and no evidence 
submitted since that last final denial is so significant that 
it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
application to reopen the claims for service connection for 
pterygium and hypertension is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

